12649371DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are rejected.
This action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5, 8, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the limitation “connecting a second device…..a different protocol than the internet networking protocol” is unclear. The claim previously referred to “a second device” in limitation “joining the first device to a second device via a software application”.  Are there two different second devices? Appropriate correction is required.
Regarding claim 8, the phrases “said translating step” and “the commands” have no antecedent basis.  Appropriate correction is required.
Regarding claim 13, the phrase “the second wireless point” has no antecedent basis.  Appropriate correction is required.
Regarding claim 14, the phrase “the commands” has no antecedent basis.  Appropriate correction is required.
The dependent claims 6-12 and 14-16, by virtue of their dependencies to the respective independent claims 5 and 13 are also rejected under 35 USC 112 (b).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1,5,13 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,841,758 (hereinafter refers as Amini et al.).  
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claim 1, although the conflicting claims are not identical, they are notpatentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the Amini et al. Patent by eliminating the elements and their functions of the claims as set forth below.
Claim 1 of Instant Application
Claims 1  of Amini et al
 stablishing a small cell local area network including a first access point and a second access point that communicate wirelessly via an internet networking protocol;
LIMITATION 1: establishing a small cell local area network including a plurality of wireless networking devices communicating wirelessly via an Internet networking protocol;  
LIMITATION 2: connecting a first device ta the first access point via a machine-to-machine protocol, wherein the machine-to-machine protocol is a different protocol than the internet networking protocol;
LIMITATION 2: connecting a first device to a first wireless networking device of the plurality of networking devices via a machine-to-machine protocol, wherein the machine-to-machine protocol is a different protocol than the Internet networking protocol  
LIMITATION 3: connecting a second device to the second access point via the machine-to-machine protocol;
LIMITATION 3: connecting a second device to a second wireless networking device of the plurality of networking devices via the machine-to-machine protocol;  
LIMITATION 4: NONE
LIMITATION 4: joining the first device to the second device via a software application, wherein joined devices are configured to indicate each other as a destination address on communications;

LIMITATION 5: transmitting a data packet wirelessly from the first device to the second device using the small cell local area network via the first 
 transmitting a data packet wirelessly from the first device to the second device over the small cell local area network via the first wireless networking device and the second wireless networking device, wherein the data packet is in the machine-to-machine protocol, the destination address of the data packet is the second device, the destination address of the data packet is assigned via the software application joining the first device and the second device; enclosing the data packet, by the first wireless networking device, in a packet in the Internet networking protocol while the data packet transits from the first wireless device to the second wireless networking device, wherein the packet in the Internet networking protocol is routed according to the destination address indicated via the software application. 


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the Amini et al. Patent.  Similarly, Independent clams 5 and 13 of the instant application merely broadens the scope of independent claims 5 and 11, respectively, of the Amini et al. Patent and therefore they are not patently distinct from respective claims 5 and 11 of the Amini et al., Patent.

Claim 17 of the Instant Application
Claim 14 of Amini et al.
LIMITATION 1: a first radio configured to communicate over the Internet, provide Internet access to communicatively coupled devices, and communicate in an Internet network protocol, the first radio having a first transmit power supporting a small cell network;;
LIMITATION 1: a first radio configured to communicate over the Internet, provide Internet access to communicatively coupled devices, and communicate in an Internet network protocol; 
e.g. WIFI radio would have a first transmit power
LIMITATION 2: a second radio configured to communicate with other access paints operating on a same focal network using a backhaul channel in the Internet network protocol, the second radio having a second transmit power supporting the small cell network;
LIMITATION 2: a second radio configured to communicate with other networking devices operating on the same local network using a backhaul channel in the Internet network protocol; (a backhaul radio would have a second transmit power)
LIMITATION 3: a third radio configured to communicate in a machine-to-machine protocol with a first device, the third radio having a third transmit power that is lower than the transmit power of the first transmit power or the second transmit power; and
LIMITATION 3: a third radio configured to communicate in a machine-to-machine protocol with wireless devices;  (a radio using machine-to-machine protocol would have a third transmit power which is lower than the transmit power of the first transmit power or the second transmit power)
LIMITATION 4: a processor including instructions to receive a first 
 a processor including networking instructions; and wherein direct a second networking device of the plurality of networking devices to receive packets wirelessly via a respective third radio of the second networking device from the second device, the packets using the machine-to-machine protocol and have a destination address of the first device as indicated via the software application that joins the first device with the second device, the second network device of the plurality of networking devices further directed to evaluate the destination address and deliver the packets wirelessly enclosed within internet networking protocol packets to the first networking device via a respective second radio, and wherein the first networking is further directed to extract the commands from the packets and transmit the commands to the first device via the respective third radio of the first networking device


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 17 of the instant application merely broadens the scope of the claim 14 of the Amini et al. Patent.
 











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-10, 12  and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Savolainen et al., US Pub. 2017/0332439 (hereinafter Savolainen) in view of Hampel et al., US Pub. 2017/0006499 (hereinafter Hampel).

With respect to claim 1, Savolainen teaches a communications method (figs. 2-3) comprising:
establishing a small cell local area network (fig. 2, network 214) including a first access point (fig. 2, router R4 284) and a second access point (fig. 2, router R3 283) that communicate via an internet networking protocol ([0023], “In some example embodiments, non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6. The routing nodes 281-286 may be coupled via a network 214 (for example, a bus, one or more links, and/or the like) to each other. In some example embodiments, the network/bus 214 may be a single Ethernet link, a Virtual Local Area Network (VLAN), a tunnel established over Internet, an AllJoyn bus, Message Queue Telemetry Transport (MQTT) system, and/or any other type of network, bus, and/or the like”; [0024], routing nodes 281-286 are IP based; [0028], encapsulated IP packet);
connecting a first device (fig. 2, node A 202) to the first access point via a machine-to-machine protocol (figs 2-3 show connectivity between node A 202 and router R4 284; [0023], “non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”, the mesh network segment 294 uses Bluetooth or Bluetooth Low Energy; [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”); 
connecting a second device (fig. 2,  Node B 204) to the second access point via the machine-to-machine protocol (figs 2-3 show connectivity between Node B 204 and router R3 283 via mesh Node C 269; [0023], “non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6”; [0022], “……..Furthermore, mesh networks 291-296 may each comprise non-IP mesh networks, in accordance with some example embodiments. ……... For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”; [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”), the mesh network segment 293 uses Bluetooth or Bluetooth Low Energy);
At 308, router R4 284 may encapsulate the packet received at 302 with the IP address of the router R3 283 serving the destination node, and then send the encapsulated packet to router R3 283, in accordance with some example embodiments. For example, router R4 284 may encapsulate the data payload 369B by adding the destination IP address of the router R3 283 and adding as the source IP address of router R4. Moreover, the packet may be sent in accordance with User Datagram Protocol, although other IP protocols may be used as well”, i.e. the packet is tunneled in the internetworking protocol; [0035], remote router R3 283 receives IP packet, decapsulates the packet and send over mesh), and wherein the first access point has a greater transmit range than the first device.
Savolainen teaches establishing a small cell local area network including a first access point and a second access point that communicate via an internet networking protocol.  More specifically, the small cell local area network (fig. 2) of Savolainen are a set of routers R1-R6 (281-286) (networking devices) connected via a network 214 communicating via an Internet networking protocol, but is silent on “the first access point and the second access point in the small cell local area network are communicating wirelessly and wherein the first access point has a greater transmit range than the first device”.
However Hampel teaches the first access point and the second access point in the small cell local area network are communicating wirelessly (fig. 2; fig. 3, in IAB network 226, IAB nodes 214, 216, 218, 228 and 230 are directly connected and may utilize wireless spectrum for UEs access as well as The IAB network 226 includes a plurality of IAB nodes 214, 216, 218, 228 and 230, which may be access points, base stations (BS), eNBs, or other nodes that utilize wireless spectrum (e.g., the radio frequency (RF) spectrum) to support access for UEs and for the backhauling of access traffic. This may be referred to as wireless self-backhauling….”, (1) the access and the backhaul can share the same wireless channel and (2) UE 220 can communicate with another UEs via the IAB network 226; [0043]; “network operator may build out their access network in a relatively low-cost and straightforward manner, creating a mesh topology (or otherwise configured network) out of a set of low-power IAB nodes, which may each further operate to backhaul access traffic”; [0082], wireless transceiver 810 of IAB node can be used for communication with UEs as well as other base stations or IAB over wireless channels and may include circuitry for supporting various protocols including Wi-Fi), and wherein the first access point has a greater transmit range than the first device ([0082], IAB node 800 may use Wi-Fi which has a greater range than the first device (fig. 2, node A 202) which uses machine-to-machine protocol such as Bluetooth).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Savolainen system to include the feature “the first access point and the second access point in the small cell local area network are communicating wirelessly and wherein the first access point has a greater transmit range than the first device”, as disclosed by Hampel because it enables a network operator to build out their access network in a relatively low-cost and straightforward manner, creating a mesh topology (or otherwise configured 


With respect to claim 5, Savolainen teaches a method  of network topology (figs. 2-3) comprising:
establishing a small cell local area network (fig. 2, network 214) including a first access point (fig. 2, router R4 284) and a second access point (fig. 2, router R3 283) that communicate via an internet networking protocol ([0023], “In some example embodiments, non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6. The routing nodes 281-286 may be coupled via a network 214 (for example, a bus, one or more links, and/or the like) to each other. In some example embodiments, the network/bus 214 may be a single Ethernet link, a Virtual Local Area Network (VLAN), a tunnel established over Internet, an AllJoyn bus, Message Queue Telemetry Transport (MQTT) system, and/or any other type of network, bus, and/or the like”; [0024], routing nodes 281-286 are IP based; [0028], encapsulated IP packet);
connecting a first device (fig. 2, node A 202) to the first access point (figs 2-3 show connectivity between node A 202 and router R4 284; [0022]; [0023], “non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6”);  [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”);
joining the first device to a second device (fig. 2,  Node B 204) via a software application, wherein joined devices are configured to indicate each other as a destination address on 
connecting the second device to the second access point via the machine-to-machine protocol, wherein the machine-to-machine protocol is a different protocol than the Internet networking protocol (figs 2-3 show connectivity between Node B 204 and router R3 283 via mesh Node C 269; [0023], “non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6”; [0022], “……..Furthermore, mesh networks 291-296 may each comprise non-IP mesh networks, in accordance with some example embodiments. ……... For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”; [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”), the mesh network segment 293 uses Bluetooth or Bluetooth Low Energy); and transmitting a data packet wirelessly from the first device to the second device using the small cell local area network via the first access point and the second access point as intermediaries, wherein the data packet is in the machine-to-machine protocol and tunneled in the Internet networking protocol (fig. 2, packet flow from Node A 202 to router R4 284 to router R3 283 to peer Node B 204; [0030], in step 302, packet is sent over the mesh using Bluetooth or Blue Tooth Low Energy to router R4 which determines At 308, router R4 284 may encapsulate the packet received at 302 with the IP address of the router R3 283 serving the destination node, and then send the encapsulated packet to router R3 283, in accordance with some example embodiments. For example, router R4 284 may encapsulate the data payload 369B by adding the destination IP address of the router R3 283 and adding as the source IP address of router R4. Moreover, the packet may be sent in accordance with User Datagram Protocol, although other IP protocols may be used as well”, i.e. the packet is tunneled in the internetworking protocol; [0035], remote router R3 283 receives IP packet, decapsulates the packet and send over mesh), and wherein the first access point has a greater transmit range than the first device).
Savolainen teaches establishing a small cell local area network including a first access point and a second access point that communicate via an internet networking protocol.  More specifically, the small cell local area network (fig. 2) of Savolainen are a set of routers R1-R6 (281-286) (networking devices) connected via a network 214 communicating via an Internet networking protocol, but is silent on “the first access point and the second access point in the small cell local area network are communicating wirelessly”.
However Hampel teaches the first access point and the second access point in the small cell local area network are communicating wirelessly (fig. 2; fig. 3, in IAB network 226, IAB nodes 214, 216, 218, 228 and 230 are directly connected and may utilize wireless spectrum for UEs access as well as for backhauling traffic; [0032], “the local backhaul network 202 may correspond to an IAB network. In such an IAB network, the wireless spectrum may be used for both access links and backhaul links....”; [0033], “Each backhaul network 202 and 204 typically supports a respective networking protocol, such as IP or IEEE 802.1 on the forwarding plane, and may also support a respective routing protocol on the control plane”; [0039], “The IAB network 226 includes a plurality of IAB nodes 214, 216, 218, 228 and 230, which may be access points, base stations (BS), eNBs, or other nodes that utilize wireless spectrum (e.g., the radio frequency (RF) spectrum) to support access for UEs and for the backhauling of access traffic. This may be referred to as wireless self-backhauling….”, (1) the access and the backhaul can share the same wireless channel and (2) UE 220 can communicate with another UEs via the IAB network 226; [0043]; “network operator may build out their access network in a relatively low-cost and straightforward manner, creating a mesh topology (or otherwise configured network) out of a set of low-power IAB nodes, which may each further operate to backhaul access traffic”; [0082], wireless transceiver 810 of IAB node can be used for communication with UEs as well as other base stations or IAB over wireless channels and may include circuitry for supporting various protocols including Wi-Fi),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Savolainen system to include the feature “the first access point and the second access point in the small cell local area network are communicating wirelessly”, as disclosed by Hampel because it enables a network operator to build out their access network in a relatively low-cost and straightforward manner, creating a mesh topology (or otherwise configured network) out of a set of low-power IAB nodes, which may each further operate to backhaul access traffic (See Hampel: para [0039] and [0043]).
Savolainen teaches connecting the first device to the first access point via a machine-to-machine protocol, but is silent on “connecting the first device to the first access point via an internetworking protocol”.
However, Hampel teaches connecting the first device to the first access point via a machine-to-machine protocol, but is silent on connecting the first device to the first access point via an internetworking protocol ([0082], “the IAB node 800 may correspond to a base station in a wireless communication network, such as an IAB network, having a wireless transceiver 810 configured for communicating with one or more user equipment (UE) or other entities in the wireless communication network…….. In some examples, the wireless transceiver 810 may include circuitry for transmitting and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Savolainen system to include the feature “connecting the first device to the first access point via an internetworking protocol”, as disclosed by Hampel because it enables a network operator to build out their access network in a relatively low-cost and straightforward manner, creating a mesh topology (or otherwise configured network) out of a set of low-power IAB nodes, which may each further operate to backhaul access traffic (See Hampel: para [0039] and [0043]).




With respect to claim 17, Savolainen teaches a multi-radio access point apparatus (fig. 2, router R3 283; fig. 7; [0057], apparatus 700) comprising: 
a first radio configured to communicate over the Internet, provide Internet access to communicatively coupled devices (fig. 7; [0057], apparatus 700 includes a Wi-Fi or wireless local area networking modem - “Wireless Modems” are typically handed out by an ISP is meant to provide a “one box” solution to wireless internet by putting the Modem, Router, Switch and WAP all in one unit) configured to communicate over the Internet, provide Internet access to communicatively coupled devices (fig. 2, Node A 202, Node B 204 and Node C 269), and communicate in an Internet network The apparatus 700 including the Wi-Fi or wireless local area networking modem may also be capable of transmitting and/or receiving data from electronic devices according to various wireless networking techniques, including 6LoWpan, Wi-Fi, Wi-Fi low power, WLAN techniques such as IEEE 802.11 techniques, IEEE 802.15 techniques, IEEE 802.16 techniques”; [0023], a tunnel may be established over the internet; [0024]; [0028], routers 281-286 are IP based and can provide internet access via an ISP), the first radio having a first transmit power supporting a small cell network  ([0057], “the Wi-Fi or wireless local area networking modem may also be capable of transmitting and/or receiving data from electronic devices according to various wireless networking techniques, including 6LoWpan, Wi-Fi, Wi-Fi low power, WLAN techniques such as IEEE 802.11 techniques, IEEE 802.15 techniques, IEEE 802.16 techniques”);
a second interface (fig. 2, Router R3 283 has backhaul interface to and commutatively coupled with router R4 284 and other routers), configured to communicate with other access points operating on the same local network using a backhaul channel in the Internet network protocol (fig. 2; [0023], “In some example embodiments, non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6. The routing nodes 281-286 may be coupled via a network 214 (for example, a bus, one or more links, and/or the like) to each other. In some example embodiments, the network/bus 214 may be a single Ethernet link, a Virtual Local Area Network (VLAN), a tunnel established over Internet, an AllJoyn bus, Message Queue Telemetry Transport (MQTT) system, and/or any other type of network, bus, and/or the like”; [0024], routing nodes 281-286 are IP based; [0028], encapsulated IP packet);
a third radio (fig. 7, BT 68) configured to communicate in a machine-to-machine protocol with a first wireless device (fig. 2,  Node B 204 is first wireless device) ([0057], “Moreover, the apparatus 700 may include a short-range radio frequency (RF) transceiver and/or interrogator 64, so data may be shared with and/or obtained from electronic devices in accordance with RF techniques. The apparatus 700 may include other short-range transceivers, such as an infrared (IR) transceiver 66, a Bluetooth (BT) transceiver 68 operating using Bluetooth wireless technology, a wireless universal serial bus (USB) transceiver 70, and/or the like. The Bluetooth transceiver 68 may be capable of operating according to low power or ultra-low power Bluetooth technology, for example, Wibree, Bluetooth Low-Energy, and other radio standards…..”; (figs 2-3 show connectivity between Node B 204 and router R3 283 via mesh Node C 269; [0023], “……... For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”; [0030], “…For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”), the mesh network segment 293 uses Bluetooth or Bluetooth Low Energy),  the second interface having a second transmit power supporting the small cell network ([0057], “….The Bluetooth transceiver 68 may be capable of operating according to low power or ultra-low power Bluetooth technology, for example, Wibree, Bluetooth Low-Energy, and other radio standards…”, ultra-low power means power lower than the first transmit power and the second transmit power);
a processor (fig. 7, processor 20) including networking instructions to receive a first communication (fig. 3, IP packet at 308 containing mesh packet 369B is a first communication; [0034])  over either the first radio or the second radio, and transmit a second communication (fig. 3, mesh packet at 310 is the second communication; [0035]) over the third radio to the first device, wherein the first communication is in the Internet network protocol and includes a tunneled payload, the payload is in the machine-to-machine protocol, and the second communication includes the payload of the first communication ([0034], “At 308, router R4 284 may encapsulate the packet received at 302 with the IP address of the router R3 283 serving the destination node, and then send the encapsulated packet to router R3 283, in accordance with some example embodiments. For example, router R4 284 may 
Savolainen teaches a multi-radio access point apparatus comprising a first radio to provide internet access to coupled devices, a second interface for backhaul communication with other access points,  and a third radio configured to communicate in a machine-to-machine protocol with a first device.  However, Savolainen is silent on  “the second interface of the multi-access point apparatus is provided by a second radio for communicating with the other access points, the second radio having a second transmit power supporting the small cell network”.
However, Hampel teaches the second interface of the multi-access point apparatus is provided by a second radio for communicating with the other access points, the second radio having a second transmit power supporting the small cell network (fig. 2; fig. 3, in IAB network 226, IAB nodes 214, 216, 218, 228 and 230 are directly connected and may utilize wireless spectrum for UEs access as well as for backhauling traffic….second radio; [0032], “the local backhaul network 202 may correspond to an IAB network. In such an IAB network, the wireless spectrum may be used for both access links and backhaul links....”; [0033], “Each backhaul network 202 and 204 typically supports a respective networking protocol, such as IP or IEEE 802.1 on the forwarding plane, and may also support a respective routing protocol on the control plane”; [0039], “The IAB network 226 includes a plurality of IAB nodes 214, 216, 218, 228 and 230, which may be access points, base stations (BS), eNBs, or other nodes that utilize wireless spectrum (e.g., the radio frequency (RF) spectrum) to support access for UEs and for the backhauling of access traffic. This may be referred to as wireless self-backhauling….”, (1) the access and the backhaul can share the same wireless channel and (2) UE 220 can communicate with another UEs via the IAB 206; [0043]; “network operator may build out their access network in a relatively low-cost and straightforward manner, creating a mesh topology (or otherwise configured network) out of a set of low-power IAB nodes, which may each further operate to backhaul access traffic”; [0082], wireless transceiver 810 of IAB node can be used for communication with UEs as well as other base stations or IAB over wireless channels and may include circuitry for supporting various protocols including Wi-Fi – i.e. second radio configured to communicate with other networking devices), the second radio having a second transmit power supporting the small cell network ([0039], the second radio must have a second transmit power configured for backhauling communication between IAB nodes).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Savolainen system to include the feature “the second interface of the multi-access point apparatus is provided by a second radio for communicating with the other access points, the second radio having a second transmit power supporting the small cell network”, as disclosed by Hampel because it enables a network operator to build out their access network in a relatively low-cost and straightforward manner, creating a mesh topology (or otherwise configured network) out of a set of low-power IAB nodes, which may each further operate to backhaul access traffic (See Hampel: para [0039] and [0043]). 


With respect to claim 2, Savolainen teaches wherein the machine-to-machine protocol is Bluetooth ([0022] and [0030]), but is silent on “wherein the Internet networking protocol is WiFi”.  However, Hampel teaches wherein the Internet networking protocol is WiFi (please refer to independent claim 1, particularly paragraphs [0032]-[0033], [0039], [0043] and [0082] of Hampel).


With respect to claim 3, Savolainen teaches wherein the communicative coupling of a plurality of wireless access points is over a backhaul channel (fig. 2, network 214; see also independent claim 1).

With respect to claim 4, Savolainen teaches further comprising: communicatively coupling the first wireless device to at least one other of the plurality of wireless devices via a machine-to-machine protocol (fig. 2, Node C 269 is positioned between second networking device R3 283 and second device Node B 204 . Similarly, a third Node (device) could have been architecturally positioned between first device Node A 202 and first networking device R4 284 as the network is a mesh network; [0028], other nodes may be along the path of the mesh to the destination).

With respect to claims 6 and 18, Savolainen teaches wherein the machine-to-machine protocol 
is any of:  Bluetooth protocol; Bluetooth Low Energy protocol; ZigBee protocol; or Z-wave protocol (see respective independent claims 5 and 17).


With respect to claim 7, Savolainen teaches further comprising: extracting, by the second access paint, the data packet from the tunnel, wherein an extracted data packet is entirely in the machine-to-machine protocol (fig. 3, mesh packet at 310; [0034]; [0035], “When remote router R3 283 receives the 


With respect to claim 9, Savolainen teaches wherein the first device is any of: a smartphone; a computer; a tablet; or a voice activated assistant ([0050], “The apparatus 700 may comprise node, such nodes 202, 269, 204, and/or the like. Moreover, the nodes may comprise a user equipment, such as an internet of things device (for example, a machine, a sensor, an actuator, and/or the like), a smart phone, a cell phone, a wearable radio device (for example, an IoT fitness sensor or other type of IoT device), and/or any other radio based device”; [0070]). 


With respect to claim 10, Savolainen teaches wherein said connecting with the second device step further comprises: pairing, by the second access point, with the second device ([0030], Bluetooth uses P2P technology). 


With respect to claim 12, Savolainen teaches wherein said communicating between the first wireless access point and the first  device comprises mesh style topology (fig. 2, mesh networks 291-296; [0022]-[0026]). 


With respect to claim 19, Savolainen is silent on “wherein the Internet networking protocol is WiFi”.  However, Hampel teaches wherein the Internet networking protocol is WiFi (please refer to independent claim 17, particularly paragraphs [0032]-[0033], [0039], [0043] and [0082] of Hampel).


With respect to claim 20, Savolainen teaches wherein the communicatively coupled devices are any of: a 
smartphone; a computer; a tablet; or a voice activated assistant ([0050], “The apparatus 700 may comprise node, such nodes 202, 269, 204, and/or the like. Moreover, the nodes may comprise a user equipment, such as an internet of things device (for example, a machine, a sensor, an actuator, and/or the like), a smart phone, a cell phone, a wearable radio device (for example, an IoT fitness sensor or other type of IoT device), and/or any other radio based device”; [0070]) and wherein the first device is any of: a wireless speaker; a wireless camera; a wireless refrigerator; a wireless thermostat; a wireless light; a wireless cooking appliance; a wireless television; or a voice assistant ([0050], “The apparatus 700 may comprise node, such nodes 202, 269, 204, and/or the like. Moreover, the nodes may comprise a user equipment, such as an internet of things device (for example, a machine, a sensor, an actuator, and/or the like), a smart phone, a cell phone, a wearable radio device (for example, an IoT fitness sensor or other type of IoT device), and/or any other radio based device”; [0070]).


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Savolainen in  view of Hampel and further in view of Vora et al., US Pub. 2017/0064042 (Vora). 

With respect to claim 8, Savolainen in view of Hampel is silent on “wherein said translating step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device”. 
However, Vora teaches wherein said translating step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device ([0014], a "thin" gateway model in which a virtual gateway device running in the cloud (e.g., on a server computing device) handles a majority of the smarts/knowledge for translating between communication protocols and managing devices using a particular communication protocol. This enables the virtual gateway device to perform many of the operations that a gateway device traditionally performs (e.g., protocol translation operations), and essentially transforms the gateway device into a router of commands in the particular communication protocol). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Savolainen-Hampel system to include the feature “wherein said translating step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device”, as disclosed by Vora because it enables the cloud server to perform many of the operations that a gateway device traditionally performs (e.g., protocol translation operations), and essentially transforms the gateway device into a router of commands in the particular communication protocol (See [0014]).


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Savolainen in view of Hampel and further in view of Palin et al., US Patent 9,338,638 (hereinafter Palin). 

With respect to claim 11, Savolainen in view of Hampel is silent on “wherein said communicating between the second access point and the second device comprises connection-less data traffic using a generic attribute table”.
However, Palin teaches wherein said communicating between the second access point and the second device comprises connection-less data traffic using a generic attribute table (figs. 1-5; col. 25, lines 3-67; col. 26, lines 1-67; col. 27, lies 18; claim 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Savolainen-Hampel system to include the feature “1.	wherein said communicating between the second access point and the second device comprises connection-less data traffic using a generic attribute table”, as disclosed by Palin because it enables the cloud server to perform many of the operations that a gateway device traditionally performs (e.g., protocol translation operations), and essentially transforms the gateway device into a router of commands in the particular communication protocol (See [0014]).






Claims 13-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Savolainen et al., US Pub. 2017/0332439 (hereinafter Savolainen) in view of Hampel et al., US Pub. 2017/0006499 (hereinafter Hampel) and further in view of Armstrong et al., US Pub. 2016/0100437 (hereinafter Armstrong).


With respect to claim 13, Savolainen teaches a method for operating an access point or network of access points (figs. 2-3) comprising: 
communicatively connecting, by a first access point (fig. 2, router R4 284) of a small cell network (fig. 2, network 214), with a first device (fig. 2, node A 202) via a first machine-to-machine protocol  (figs 2-3 show connectivity between node A 202 and router R4 284; [0023], “non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6”; ([0022], “……..Furthermore, mesh networks 291-296 may each comprise non-IP mesh networks, in accordance with some example embodiments. ……... For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”, the mesh network segment 294 uses Bluetooth or Bluetooth Low Energy; [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”, the first machine-to-machine protocol is Bluetooth or Bluetooth Low Energy);
communicatively connecting, by a second access point (fig. 2, router R3 283) of the small cell network, with a second device (fig. 2,  Node B 204) via a second machine-to-machine protocol For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”; [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”), the mesh network segment 293 uses Bluetooth or Bluetooth Low Energy (first machine-to-machine protocol);
receiving output, by the first access point from the first device via the first machine-to-machine protocol (fig. 3, shows Bluetooth or Bluetooth Low Energy packet 302 with destination address for Node B 204 as “0xfe35”; [0030], “At 302, node A 202 may send a packet in a mesh network 294, in accordance with some example embodiments. ……For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294. Router R4 284 may receive the packet………In the example of FIG. 3, the data payload 369A of the packet is the original mesh packet including data ("Lights=on"), a source identifier for node 202 (for example, "From: 0x239f"), and a destination identifier for node 204 (for example, "To: 0xfe35")”);
tunneling the output, by the first access point, to the second wireless point over the
small cell network backhaul channel, wherein the output is in the first machine-to-machine
At 308, router R4 284 may encapsulate the packet received at 302 with the IP address of the router R3 283 serving the destination node, and then send the encapsulated packet to router R3 283, in accordance with some example embodiments. For example, router R4 284 may encapsulate the data payload 369B by adding the destination IP address of the router R3 283 and adding as the source IP address of router R4. Moreover, the packet may be sent in accordance with User Datagram Protocol, although other IP protocols may be used as well”, i.e. the packet (Bluetooth or Bluetooth Low Energy packet) is enclosed in the internetworking protocol; [0035], remote router R3 283 receives IP packet); and 
transmitting the output, by the second access point, to the to the second device via the first machine-to-machine protocol ([0035], “………The decapsulated mesh packet may then be transmitted at 310 over a mesh network 293 to other nodes. In the example of FIG. 3, node C 269 receives, at 310, the mesh packet and forwards, at 312, the mesh packet via the mesh network 293 to node B 204 (although in some implementations, the packet may be received directly by node B 204 as well”).
Savolainen teaches a method of operating an access point or network of access points in a small cell network including a first access point and a second access point that communicate via an internet networking protocol.  More specifically, the small cell network (fig. 2) of Savolainen are a set of routers R1-R6 (281-286) (networking devices) connected via a network 214 communicating via an Internet networking protocol, but is silent on “the first access point and the second access point in the small cell network are wireless access points and wherein the first access point has a greater transmit range than the first device”.
However Hampel teaches the first access point and the second access point in the small cell network are wireless access points (fig. 2; fig. 3, in IAB network 226, IAB nodes 214, 216, 218, 228 and 230 are directly connected and may utilize wireless spectrum for UEs access as well as for The IAB network 226 includes a plurality of IAB nodes 214, 216, 218, 228 and 230, which may be access points, base stations (BS), eNBs, or other nodes that utilize wireless spectrum (e.g., the radio frequency (RF) spectrum) to support access for UEs and for the backhauling of access traffic. This may be referred to as wireless self-backhauling….”, (1) the access and the backhaul can share the same wireless channel and (2) UE 220 can communicate with another UEs via the IAB network 226; [0043]; “network operator may build out their access network in a relatively low-cost and straightforward manner, creating a mesh topology (or otherwise configured network) out of a set of low-power IAB nodes, which may each further operate to backhaul access traffic”; [0082], wireless transceiver 810 of IAB node can be used for communication with UEs as well as other base stations or IAB over wireless channels and may include circuitry for supporting various protocols including Wi-Fi), and wherein the first access point has a greater transmit range than the first device ([0082], IAB node 800 may use Wi-Fi which has a greater range than the first device (fig. 2, node A 202) which uses machine-to-machine protocol such as Bluetooth).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Savolainen system to include the feature “the first access point and the second access point in the small cell network are wireless access points and wherein the first access point has a greater transmit range than the first device”, as disclosed by Hampel because it enables a network operator to build out their access network in a relatively low-cost and straightforward manner, creating a mesh topology (or otherwise configured network) out of a set of 
Savolainen in view of Hampel teaches communicatively connecting, by a first  access point of a small cell network, with a first device via a first machine-to-machine protocol and communicatively connecting, by a second access point of the small cell network, with a second device via the first machine-to-machine protocol, but is silent on “the second device communicatively connecting with the second access point via a second  machine-to-machine protocol”.
However, Armstrong teaches the second device communicatively connecting with the second access point via a second  machine-to-machine protocol (fig. 2; [0044], “PWAP 224 may be configured to receive data from field communicator 216, to decode this data in accordance with a first wireless communication protocol, to re-encode the data in accordance with a second wireless communication protocol, and to transmit the re-encoded data to one or more field devices 214.1-214.i in accordance with the second wireless communications protocol. For example, field communicator 216 may be configured to embed and/or encapsulate data such as one or more instructions, commands, etc., inside another communication protocol data unit, such that the data is part of a Wi-Fi or BLUETOOTH data unit, for example. This data may include, for example, one or more HART commands, ISA 100.11a commands, etc.”, a networking device such as the PWAP 224 may decode and re-encode data from one M2M protocol to another; see also [0028]; [0045]-[0048]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Savolainen-Hampel system to include the feature “the second device communicatively connecting with the second access point via a second  machine-to-machine protocol”, as disclosed by Armstrong because it facilitates the performing of various functions regarding one or more devices connected to an automation network, such as 


With respect to claim 14, Savolainen in view of Hampel and Armstrong teaches further comprising: translating a command from the first machine-to-machine protocol to the second machine-to-machine protocol (refer to independent claim 13; See also Armstrong: fig. 2; [0044], “PWAP 224 may be configured to receive data from field communicator 216, to decode this data in accordance with a first wireless communication protocol, to re-encode the data in accordance with a second wireless communication protocol, and to transmit the re-encoded data to one or more field devices 214.1-214.i in accordance with the second wireless communications protocol. For example, field communicator 216 may be configured to embed and/or encapsulate data such as one or more instructions, commands, etc., inside another communication protocol data unit, such that the data is part of a Wi-Fi or BLUETOOTH data unit, for example. This data may include, for example, one or more HART commands, ISA 100.11a commands, etc.”, a networking device such as the PWAP 224 may decode and re-encode data from one M2M protocol to another; see also [0028]; [0045]-[0048]; [0039]).


With respect to claim 16, Savolainen teaches wherein the first and second machine-to-machine protocol are any of:  Bluetooth protocol; Bluetooth Low Energy protocol; ZigBee protocol; or Z-wave protocol (see independent claims 13).


Claims 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Savolainen in view of Hampel, further in view of Armstrong and further in view of Vora et al., US Pub. 2017/0064042 (Vora). 
 

With respect to claim 15, Savolainen in combination with Hampel and Armstrong is silent on “wherein said translating step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device”. 
However, Vora teaches wherein said translating step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device ([0014], a "thin" gateway model in which a virtual gateway device running in the cloud (e.g., on a server computing device) handles a majority of the smarts/knowledge for translating between communication protocols and managing devices using a particular communication protocol. This enables the virtual gateway device to perform many of the operations that a gateway device traditionally performs (e.g., protocol translation operations), and essentially transforms the gateway device into a router of commands in the particular communication protocol). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Savolainen-Hampel-Armstrong system to include the feature “wherein said translating step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device”, as disclosed by Vora because it enables the cloud server to perform many of the operations that a gateway device traditionally performs (e.g., protocol translation operations), and essentially transforms the gateway device into a router of commands in the particular communication protocol (See [0014]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477